In re Wal-Mart Stores Inc.; — Defendant; Applying For Supervisory and/or Remedial Writs, Parish of Livingston, 21st Judicial District Court Div. E, No. 127,457; to the Court of Appeal, First Circuit, No. 2011 CW 0277.
Writ granted. There are no disputed issues of material fact and plaintiff failed to establish that he will be able to satisfy his evidentiary burden of proof at trial. Therefore, defendant is entitled to judgment as a matter of law; accordingly, the judgment of the District Court is reversed. The motion for summary judgment filed by Wal-Mart Stores, Inc. is hereby granted. Plaintiffs case is hereby dismissed with prejudice.
JOHNSON, J., dissents.